Opinion by
Judge Wilkinson, Jr.,
This is an appeal from a decision of the Court of Common Pleas of York County which sustained the appeal of West Manchester Township (Township) from a decision of the Township Zoning Hearing Board granting a use certificate to appellant-intervenor to continue a non-conforming use. We affirm.
The only issue raised in this appeal is whether the Township had standing to appeal the decision of the Zoning Hearing Board. We find this question controlled by our decision in Lower Paxton Township v. Fieseler Neon Signs, 37 Pa. Commonwealth Ct. 506, 391 A.2d 720 (1978), wherein we held that under Section 908(3) of the Pennsylvania Municipalities Plan*254ning Code (Code), Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §10908(3) the municipality is made a party to all zoning board proceedings whether or not the municipality appears at the hearings or otherwise objects and thus has standing to appeal an adverse decision of the zoning board under Section 1007 of the Code, 53 P.S. §11007.
Accordingly, we will enter the following,
Order
And Now, July 16, 1979, the order of the Court of Common Pleas of York County at No. 77-S-3582, dated June 20,1978, is hereby affirmed.